          Case 2:19-cv-01999-APG-NJK Document 36 Filed 10/08/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 PAUL TUTTOBENE,                                            Case No.: 2:19-cv-01999-APG-NJK

 4          Plaintiff                                  Order Granting Trans Union’s Motion to
                                                                       Seal
 5 v.
                                                                       [ECF No. 32]
 6 TRANS UNION, LLC and NEW
   AMERICAN FUNDING,
 7
        Defendants
 8

 9         Defendant Trans Union, LLC moves to seal an exhibit to its motion for summary

10 judgment. ECF No. 32. Trans Union’s motion satisfies the standard for sealing under Kamakana

11 v. City and County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). I will grant the motion.

12 However, Trans Union filed its motion to seal under seal. There appears to be no reason for the

13 motion itself to remain sealed, except for the subject exhibit (ECF No. 32-2). Thus, Trans Union

14 shall file an unsealed version of its motion, without the exhibit and redacting any information in

15 the motion or attached declaration that is confidential.

16         I THEREFORE ORDER that Trans Union’s motion to seal (ECF No. 32) is granted.

17 The motion and exhibits (ECF Nos. 32, 32-1, and 32-2) shall remain sealed. Trans Union

18 shall file an unsealed version of the motion to seal, without the exhibit and redacting any

19 information in the motion or attached declaration that is confidential, by October 22, 2020.

20         DATED this 8th day of October, 2020.

21

22
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
23
